United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2331
                                    ___________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the Western
         v.                              * District of Missouri.
                                         *
Angela J. Tilford,                       *      [UNPUBLISHED]
                                         *
                     Appellant.          *
                                    ___________

                              Submitted: November 15, 2004
                                 Filed: November 23, 2004
                                  ___________

Before WOLLMAN, HEANEY, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       Angela J. Tilford violated several terms of her supervised release. The district
     *
court revoked Tilford’s supervised release and sentenced her to twenty-four months
in prison, the maximum allowed under 18 U.S.C. § 3583(e)(3), even though the
policy statement in U.S.S.G. § 7B1.4(a) advised a sentence of eight to fourteen
months. Tilford appeals arguing the district abused its discretion in exceeding the
recommended Guidelines range.


         *
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
      The policy statements in chapter 7 of the Sentencing Gudelines are merely
advisory, but district courts must consider the policy statements when sentencing a
defendant whose supervised release has been revoked. United States v. Hawkins, 375
F.3d 750, 751-52 (8th Cir. 2004). Under 18 U.S.C. § 3583(e), the court must also
consider the sentencing factors listed in 18 U.S.C. § 3553(a). Id. at 752. The court
need not refer to every factor, however. Id. When a court mentions some of the
considerations in § 3553(a), we deem the court knew of the statute’s entire contents.
Id. The district court may impose a sentence exceeding the range suggested by
chapter 7 “‘when, in its considered discretion, such a departure is warranted.’” Id. at
753 (quoting United States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per curiam)).

       The district court reviewed Tilford’s criminal history and found she had
committed several crimes while on supervised release. Tilford admitted she had
violated several other terms of release. The court stated it had considered the policy
statements in chapter 7 and deemed the advised sentencing range inadequate to
promote Tilford’s respect for the law, to deter her from criminal conduct, and to
protect the public from her commission of further crimes, some of the sentencing
factors found in 18 U.S.C. § 3553(a). The district court determined a twenty-four
month sentence would vindicate these interests.

       Under these circumstances, we cannot say the district court abused its
discretion in sentencing Tilford. We thus affirm Tilford’s sentence.
                       ______________________________




                                         -2-